         Case 1:20-cv-03344-GWG Document 16 Filed 07/10/20 Page 1 of 1



July 10, 2020
                                    MEMORANDUM ENDORSEMENT
Via ECF Only
The Honorable Gabriel W. Gorenstein
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:      Yong Sung Kim v. Pal Berg and PV Holding Corp.
                SDNY Docket No.: 20-cv-03344
                LJAA File No.:     0372.1014.NY00

Dear Judge Gorenstein:

        Please allow the following to serve as a joint letter to Your Honor in accordance with Your
Honor’s Individual Rules of Practice. The parties are currently discussing a voluntary dismissal of
PV Holding Corp. in this matter, potentially avoiding the need for motion practice. As such,
Defendant PV Holding Corp. respectfully requests a two-week extension of the deadline to file its
dispositive motion based on the Graves amendment. The deadline would be extended from July
13, 2020 to July 27, 2020. Plaintiff’s counsel Shane Sullivan has consented to this extension. This
is the first request for an extension with respect to PV Holding Corp.’s motion for summary
judgment.

       The parties also take this opportunity to advise the Court that Plaintiff’s process server has
advised him service of process upon Pal Berg pursuant to the Hague Convention will take 3-4
months.
                                                     Extension to July 27, 2020, granted.
Very truly yours,                                    So Ordered.

Kevin D. Clinton
Kevin D. Clinton                                            July 10, 2020
kdclinton@lewisjohs.com
New York City Office

KDC/gd

cc:    Via ECF and Electronic Mail Delivery Only
       shane@jaeleelaw.com
       Shane A. Sullivan, Esq.
       Jae Lee Law, P.C.
       194-02 Northern Boulevard, Suite 207
       Flushing, New York 11358
       File No.: NJY4913


                                    61 Broadway, Suite 2000, New York, NY 10006 212.233.7195 Fax 212.233.7195
                                    www.lewisjohs.com
                                                                                        New York City | Long Island
